UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-4746



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NATHAN L. SMITH, a/k/a Little Wolf,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CR-01-4)


Submitted:   June 20, 2002                 Decided:   June 25, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joan A. Mooney, STILLER & MOONER, P.L.L.C., Morgantown, West
Virginia, for Appellant.    Kasey Warner, United States Attorney,
Samuel D. Marsh, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A jury convicted Nathan L. Smith of conspiracy to distribute

50 grams or more of cocaine base and distribution of cocaine base.

Smith was sentenced to 360 months imprisonment.   On appeal, Smith

claims that his trial counsel was ineffective for failing to fully

investigate the case and interview witnesses as Smith requested. We

do not find ineffective assistance of counsel conclusively appears

on the face of the record and thus deny Smith’s attempt to raise

this issue on direct appeal. United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999), cert. denied, 528 U.S. 1096 (2000).

     Accordingly, we affirm Smith’s conviction and sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2